Citation Nr: 0831646	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected disability of herniated 
anterior tibial muscle of the left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

There is no competent, persuasive evidence of record 
suggesting the veteran's current right knee disorder is the 
direct result of his military service.  There is also no 
correlation between this disorder and his service-connected 
left leg muscle disability.


CONCLUSION OF LAW

The veteran does not have a right knee disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected left leg muscle disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2006.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the June 2007 letter, sent in the June 2007 
SOC, complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
There has been no reason to again go back and readjudicate 
the claim, such as in a SSOC, because the veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002 and Supp. 2007).  His June 2007 substantive appeal (VA 
Form 9) raises contentions duplicative of evidence previously 
considered by the RO.  That is to say, the absence of another 
SSOC after the most recent June 2007 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination for a medical 
nexus opinion concerning the cause of his right knee DJD - 
including, in particular, in terms of whether it is 
attributable to his service-connected left leg disability, or 
otherwise attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied 
the RO made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  The Underlying Merits of the Claim

The veteran suffered a moderately severe injury to his left 
leg muscle during service in World War II, when he was struck 
by falling timber near the Rhine river in Germany.  He has 
since been service connected for residuals of that injury, 
specifically herniation of the anterior tibial muscle.  He 
has asserted that, although he never suffered a right knee 
injury in service, he has recently developed a right knee 
disorder that he believes must be due to his left leg muscle 
disorder.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2007).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

The veteran contends that he has a right knee disorder that 
is secondary to his already service-connected left leg muscle 
disability.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.  

The threshold criterion for service connection - on either a 
direct or a secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The March 2006 VA 
compensation examiner diagnosed the veteran with degenerative 
joint disease (i.e., arthritis) of the right knee, based upon 
review of an X-ray report.  Moreover, his VA treatment 
records also document severe DJD in his right knee.  Thus, 
there is no disputing he has a current right knee disability.  

As to direct service connection, however, the veteran lacks 
competent evidence of a nexus (i.e., etiological link) 
between his current right knee disorder and his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  In fact, the March 2006 VA examiner 
offered an opinion that indicates against nexus to the 
veteran's military service, rather attributing his right 
knee's degenerative arthritic changes to age alone, as he was 
86 years old at the time of the examination.  In addition, 
his available SMRs do not reveal any complaints, treatment, 
or diagnosis of in-service knee injury or disease, let alone 
arthritis of the right knee, thereby providing highly 
probative evidence against the claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).  Moreover, he admitted in his June 2007 
substantive appeal that he never had an injury to his right 
knee.  So there is not the required evidence of a direct 
correlation between his current right knee disorder and his 
military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375.  

The veteran contends that 38 C.F.R. § 4.19 (2007) prevents 
the VA or the March 2006 VA examiner from considering his age 
as a factor against establishing service connection.  38 
C.F.R. § 4.19 provides that age may not be considered as a 
factor in evaluating a service-connected disability; and 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total disability rating.  But, the veteran 
misreads the provision, which is applicable primarily in the 
context of claims for total rating based on individual 
unemployability (TDIU).  The provision is not, however, 
applicable to claims for service connection.  There is no 
language in 38 C.F.R. § 4.19 preventing the Board from 
explicitly considering that his right knee was etiologically 
related to his advancing age.

In addition, the Board also emphasizes that a gap of nearly 
forty five years between the veteran's discharge from service 
and the first documented complaints of right knee problems 
provides highly probative evidence against this claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  This 
lengthy gap after service before the initial manifestation of 
any relevant symptoms also means the Board cannot presume his 
right knee arthritis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regarding the question of secondary service connection, there 
is competent medical evidence of record discounting any 
notion that the veteran's current right knee disorder is 
related to his service-connected left leg muscle disorder on 
a secondary basis.  Velez 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate the right knee disorder with a service-connected 
disability).  Specifically, the March 2006 VA examiner 
determined "the veteran's right knee disorder is less likely 
than not related to his remote left leg muscle injury."  The 
March 2006 VA examiner's opinion is entitled to a lot of 
probative weight because it is based on a personal 
examination of the veteran and independent review of the 
record.  It therefore has the proper factual foundation.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Finally, neither the veteran nor his representative, without 
evidence showing that he has medical training or expertise, 
is competent to offer a medical opinion as to a relationship 
between his service-connected left leg muscle disability and 
his current right knee problems.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  In any event, even if one were to assume 
the competence of the veteran's lay statements, the medical 
evidence of record that is squarely against the existence of 
a secondary relationship clearly outweighs his lay 
assertions.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection, on either a direct or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for a right knee disorder as 
secondary to the service-connected left leg muscle disorder 
is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


